Citation Nr: 0633489	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  01-37 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for carpal tunnel 
syndrome.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for back and pectoral 
muscle injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 4, 1991 to April 
3, 1995.  She also had a period of active service for four 
months and 27 days prior to April 4, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2006.  


REMAND

The veteran filed her claim for service connection for 
asthma, pectoral muscle injury/back injury, and migraine 
headaches in May 2000.  She submitted a statement in July 
2000 and included a claim of service connection for carpal 
tunnel syndrome.  The RO wrote to the veteran in June 2000 
and August 2000, prior to enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and 
provided her with information regarding the need to submit 
well-grounded claims.  The VCAA was enacted in November 2000.  
The RO included information pertaining to the VCAA in a July 
2001 supplemental statement of the case (SSOC).  The RO sent 
several letters to the veteran subsequent to the July 2001 
SSOC.  However, the letters failed to include specific 
information regarding what the veteran needed to do to 
substantiate her claims of service connection.  

The Board notes that the VCAA, and its implementing 
regulations, require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits as well as specific notice regarding 
information or evidence required to substantiate a claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159 to provide adequate notice).  The United 
States Court of Appeals for Veterans Claims (Court), has 
strictly interpreted the requirements to provide the required 
notice and the duty to assist in the development of a claim 
and has vacated many Board decisions where the notice 
provided did not meet the standards enunciated by the Court 
in Quartuccio and in keeping with the regulations found at 
38 C.F.R. § 3.159.

Furthermore, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

The VCAA notice in this case is inadequate.  The case must 
therefore be remanded.

The veteran reported treatment at facilities in Vilseck, 
Germany and Grafenwohr, Germany while her husband was in 
service from 1995 to 1998.  The RO requested the veteran's 
outpatient treatment records from the Civilian Personnel 
Records division of the National Personnel Records Center 
(NPRC).  The RO received a negative response from the NPRC.  
However it appears that the NPRC searched for records at Ft. 
Rucker, Alabama from 1997 to 1998 rather than the two 
locations in Germany.  In order to determine whether the 
veteran was treated for any of her claimed conditions the RO 
should again request any available records.  Any negative 
responses should be documented in the veteran's claims file.  

The veteran's service medical records reference complaints of 
exercise-induced asthma, thoracic and lumbar back strain, 
chronic left pectoral strain, and what was variously 
described as a left ganglion cyst of the wrist, tendonitis, 
and carpal tunnel syndrome.  Private medical records and VA 
outpatient treatment reports indicate that the veteran was 
treated after service for asthma and backache.  VA provided 
bilateral wrist splints in August 2004.  Such evidence raises 
the question of whether current disability can be attributed 
to what the veteran experienced in service.  Consequently, in 
order to address this medical question, the veteran should be 
afforded VA examinations to determine the etiology of any 
currently diagnosed asthma, disability of the back, and 
disability of the wrists.  

Associated with the claims file are VA outpatient treatment 
records dated from July 2000 to September 2004.  Any VA 
records subsequent to September 2004 should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 and Supp. 
2005) are fully complied with and 
satisfied in accordance with 38 
C.F.R. § 3.159 (2006).  The veteran 
should be specifically told of the 
information or evidence she should 
submit, and of the information or 
evidence that VA will yet obtain 
with respect to her claims.  
38 U.S.C.A. § 5103(a) (West 2002 and 
Supp. 2005).  The veteran should be 
asked to submit all pertinent 
information or evidence that she has 
in her possession.  The RO should 
also send the veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish ratings 
and an effective date for the claim 
on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated her for 
her claimed disabilities.  After 
securing the necessary releases, the 
RO should obtain those records that 
have not previously been secured.  
The RO should attempt to obtain any 
service department records created 
while the veteran was a military 
dependent.  The RO should 
specifically request treatment 
records from facilities in Vilseck, 
Germany and Grafenwohr, Germany.  
The RO should also specifically 
determine whether the veteran has 
obtained treatment at any VA medical 
facilities subsequent to September 
2004 and, if so, obtain any 
outstanding records.  

3.  The veteran should be afforded a 
VA examination by a pulmonary 
specialist.  The examiner should 
obtain a detailed medical history 
from the veteran.  Based on the 
veteran's history and a thorough 
review of the veteran's service 
medical records, as well as all 
other evidence obtained, the 
examiner should provide an opinion 
as to the medical probabilities that 
any currently diagnosed asthma is 
related to the veteran's military 
service, including in-service 
complaints of exercise-induced 
asthma.  A complete rationale for 
all opinions expressed must be 
provided.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished, and any 
results must be included in the 
examination report.  A complete 
rationale for all opinions expressed 
must be provided.  

4.  The veteran should be afforded a 
VA examination to determine the 
etiology of any currently present 
carpal tunnel syndrome.  The 
examiner should obtain a detailed 
medical history from the veteran.  
Based on the veteran's history and a 
thorough review of the veteran's 
service medical records, as well as 
all other evidence obtained, the 
examiner should provide an opinion 
as to the medical probabilities that 
any currently diagnosed carpal 
tunnel syndrome is related to the 
veteran's military service, 
including what was variously 
described in service as carpal 
tunnel syndrome, tendonitis, and 
left ganglion cyst.  A complete 
rationale for all opinions expressed 
must be provided.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the 
examiner should be accomplished, and 
any results must be included in the 
examination report.  A complete 
rationale for all opinions expressed 
must be provided.  

5.  The RO should schedule a VA 
orthopedic examination.  The 
examiner should be asked to review 
the claims file and examine the 
veteran.  The examiner should 
determine the etiology of any 
currently present muscle disability 
of the back.  The examiner should 
provide an opinion as to the medical 
probabilities that any disability of 
the back is related to service, 
including the in-service lumbar and 
thoracic strain or left pectoral 
muscle strain noted in the service 
medical records.  A complete 
rationale for all opinions expressed 
must be provided.  

6.  The veteran is hereby notified 
that it is the veteran's 
responsibility to report for the 
examinations and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

7.  Thereafter, the RO should review 
the claims file to ensure that the 
requested development has been 
completed.  In particular, the RO 
should review the requested 
examination reports to ensure that 
they are responsive to and in 
complete compliance with the 
directives of this remand, and if 
they are not, the RO should take 
corrective action.

8.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

